Title: To James Madison from James Simpson, 16 July 1802
From: Simpson, James
To: Madison, James


					
						No. 45.
						Sir
						Gibraltar 16th. July 1802.
					
					I have the honour of transmitting with this Duplicate of No. 44, also copy of the Letter I wrote 

the Governor of Tangier, in answer to that I mentioned to have received from him.  On same sheet is 

extract of a Letter from the Danish Consul at Tangier to me, containing substance of what the 

Governour encharged him to communicate by way of reply to my Letter to him; all which I beg leave to 

submit to your perusal.
					In constant hope of seeing the Adams, upon mature consideration, I thought as I had been 

expelled the Country, & the alarm given of danger to the American Flag, it was best wait her arrival, & 

receipt of the Instructions I fully depend on receiving by that Ship, before I closed with the Governours 

proposal of returning to Tangier or entirely reject it; by this I was guided in the answer I gave to his 

Letter & it is satisfactory to see the determination meets his entire approbation:  Unhappily the Adams 

has not yet reached this Port.
					My Friend at Rhabat writes me under 25th. July that the equipment of the two Frigates there, 

goes on but slowly; but at Tetuan I find they make all dispatch with the two Galleys & that this day 

week Guns, Anchors and Cables were sent from Tangier by a Moors Boat for them.  These advices I 

regularly communicate to Commodore Morris as they reach me, and I shall continue to strive at 

obtaining every possible information on same subject for his intelligence.  I have the honour to be 

Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
